Title: To George Washington from Brigadier General Charles Scott, 14 November 1778
From: Scott, Charles
To: Washington, George


  
    Sir
    Camp Near Bedford [N.Y.] Novr 14th 1778
  
I mentiond in my letter of Yesterday the Enemy being out as fare as Claps Tavern—when they found themselves disappointed in Attempting to Surprize the Hors Guard they immedeatly returnd on their way back they fell in with Colo. Thomas of the Militia and a Small party with him they killed a Subbalton and two or three privats and Took the Colo. Prisoner with Several others, the Particulars I have not been able to get. they took Mr Wards house in their way back and after Striping it of the Best plank, they Set fier to both it and the Barn and consumed them.
all the intilligence that I have been able To get for Some time past is from Capts. Walls and Williams a Copy of whos letters Your Excelly Has inclosd.
If the Weather proves good, I Shall leave this post this afternoon and Wait on Your Excellency Tomorrow. I am Your Excellencys Obt Servant

  Chs Scott

